

THIS SECOND AMENDMENT AGREEMENT, dated as of May 26, 2006 (this “Second
Amendment”) is by and between, National Australia Bank Limited, New York Branch
(the ”Bank”), XL Capital Ltd, a company incorporated under the laws of the
Cayman Islands, X.L. America, Inc., a Delaware corporation, XL Insurance
(Bermuda) Ltd, a Bermuda limited company, and XL Re Ltd, a Bermuda limited
liability company (collectively, the “Account Parties” and each an “ Account
Party”).


W I T N E S S E T H ;


WHEREAS, the Account Parties each have requested that the Bank amend that
certain Master Standby Letter of Credit and Reimbursement Agreement dated as of
September 30, 2005 (as amended by that certain amendment agreement dated as of
December 30, 2005, the “Agreement”), effective as of the date hereof (the
“Amendment Effective Date”) in order to conform the terms of the Agreement to
the terms of the Syndicated Credit Agreement as amended by that certain
Amendment No. 1 dated as of May 5, 2006; and
 
WHEREAS, the Bank is willing, on the terms and conditions set forth below, to
amend the Agreement as set forth below;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:
 
SECTION 1. Defined Terms. Capitalized terms used herein and not defined herein
shall have the meanings specified in the Agreement.
 
SECTION 2. Amendments to the Agreement. Section 5 of the Agreement is hereby
amended by adding the phrase “, as amended by that certain Amendment No. 1 dated
as of May 5, 2006” following the words “that certain Credit Agreement dated as
of June 22, 2005 among the Account Parties hereunder, as account parties and
guarantors thereunder, various lenders parties thereto and JPMorgan Chase Bank,
N.A., as administrative agent”.
 
SECTION 3. Conditions to Effectiveness. This Second Amendment shall become
effective as of the Amendment Effective Date upon the due execution and delivery
thereof by the parties hereto.
 
SECTION 4. Representations and Warranties. In order to induce the Bank to enter
into this Second Amendment, each Account Party hereby represents and warrants to
the Bank on behalf of itself: (i) the representations and warranties contained
in the Agreement are true and correct on and as of the Amendment Effective Date
as though made on and as of such date, except for changes which have occurred
and which were not prohibited by the terms of the Agreement; (ii) no Event of
Default or other event or condition which, with notice or the lapse of time or
both, would give rise to an Event of Default has occurred and is continuing, or
would result from the execution,
 

 
 

--------------------------------------------------------------------------------

 

delivery and performance by such Account Party of this Second Amendment or the
Agreement (as amended by this Second Amendment); (iii) that such Account Party
has full power, right and legal authority to execute, deliver and perform its
obligations under this Second Amendment; and (iv) that each of this Second
Amendment and the Agreement as amended hereby constitutes a legal, valid and
binding obligation of such Account Party enforceable against such Account Party
in accordance with its terms, subject to the effect of any applicable
bankruptcy, insolvency, reorganization or moratorium, or similar laws affecting
the enforcement of rights of creditors generally, and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law).
 
SECTION 5. Reference to and Effect on the Documents. Each reference in the
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import, and each reference to the Agreement in documents related to the
Agreement, shall mean and be a reference to the Agreement as amended hereby.
Except as specifically amended hereby, the Agreement and all such related
documents, and all other documents, agreements, instruments or writings entered
into in connection therewith, shall remain in full force and effect and are
hereby ratified, confirmed and acknowledged by each Account Party, severally on
behalf of itself.
 
SECTION 6. Governing Law. This Second Amendment and the rights and obligations
of the parties hereunder shall be governed by and construed and interpreted in
accordance with the substantive laws of the State of New York, without regard to
its conflict of laws principles.
 
SECTION 7. Counterparts. This Second Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Second Amendment by signing
any such counterpart.
 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
 
NATIONAL AUSTRALIA BANK LIMITED
(ABN 12 004 044 937), New York Branch
 
 
By:  /s/ D W Mills            


        Name:  D W Mills          


        Title:    Director           


 
-2-

--------------------------------------------------------------------------------

 



XL CAPITAL LTD
 
 
By:  /s/ Roderick Gray    
 
Name:  Roderick Gray    
 
Title:    Vice President    
XL INSURANCE (BERMUDA) LTD
 
 
By:  /s/ Don Baker    
 
Name:  Don Baker    
 
Title:  Executive Vice President
       
X.L. AMERICA, INC.
 
 
By:  /s/ Gabriel Carino    
 
Name:  Gabriel Carino    
 
Title:  Senior Vice President and Treasurer (XLGS)
XL RE LTD
 
 
By:  /s/ Gregory Hendrick    
 
Name: Gregory Hendrick    
 
Title:  President, CEO and COO


 
 
 
-3-